Citation Nr: 0804988	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the feet, to include peripheral neuropathy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran and his son presented testimony before a Decision 
Review Officer (DRO) in April 2006 at the RO in Jackson, 
Mississippi.  A written transcript of the hearing testimony 
is included in the record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran has testified competently and credibly that his 
feet were exposed to extreme cold, and that he was treated 
for frostbitten feet, during active service in 1953; 
competent medical evidence reflects a diagnosis of peripheral 
neuropathy in the veteran's feet; and the weight of the 
competent medical evidence relates the currently diagnosed 
peripheral neuropathy to a cold injury sustained in service.





CONCLUSION OF LAW

The veteran's residuals of cold injury of the feet, to 
include peripheral neuropathy, were incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's cold injury residuals are the result of 
his service in Korea.  Because the service connection claim 
for cold injury residuals on appeal is being granted in full, 
VA's statutory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  

Service Connection for Cold Injury Residuals of the Feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are missing.  Where the 
pertinent service department records are missing, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Also, in Washington 
v. Nicholson, 19 Vet. App. 362 (2005), the Court stressed 
"The Board cannot make findings based on the absence of 
evidence in the appellant's SMRs when it does not have the 
benefit of reviewing such records in their entirety."  
Washington, 19 Vet. App. at 370.  The Court also stressed 
that the Board must not rely on the lack of evidence of the 
claimed disability in the few available SMRs, even where the 
veteran did not allege the claimed injury for a number of 
years after service.  Id., at 371.

On the question of cold injury to the veteran's feet in 
service, the veteran's DD Form 214, which is the only 
relevant personnel record located, reflects that the veteran 
served a period of active military service from November 1952 
to September 1954.  The DD Form 214 reflects that, during 
that time, he was awarded the Korean Service Medal with one 
Bronze Service Star.  He served as squad leader with E 
Company of the 15th Infantry Regiment.  His claim of having 
incurred cold injuries to his feet while serving in Korea is 
not inconsistent with this document, as it corroborates his 
claimed overseas duty in Korea during winter.  

At the April 2006 hearing, the veteran testified that he had 
to camp in the snow in Korea for three days and four nights.  
The veteran testified that he complained of numbness and was 
treated by paramedics.  The veteran testified that he has had 
problems with his feet since his separation from service and 
that he currently has loss of feeling in his feet.  

Lay statements are competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran's statements may 
therefore be used to determine whether his feet were exposed 
to freezing weather and when this occurred.  He may also 
competently recall, and he has recalled, having received 
medical treatment for frostbitten feet during active service.  
Washington, 19 Vet. App. 362 (2005) (first-hand knowledge of 
factual matter, where not diagnosis or etiology, is 
competent).  The Board therefore finds the veteran's 
testimony competent with respect to having been exposed to 
cold during active service in 1953.  

Having found the veteran's testimony competent, the next 
question is whether the veteran's testimony and statements 
are credible.  The VA examiner who considered his history has 
found his current medical status to be consistent with that 
history, thus tending to bolster his credibility.  After 
considering all evidence of record and considering VA's non-
adversarial system, where VA is not a party trying to 
disprove a claim, the Board finds that the veteran has 
testified credibly that he incurred cold injury to his feet 
during active service.  

On the question of current disability, in August 2003, a VA 
treatment record indicates that the veteran had decreased 
pulses in his feet.  In October 2003, the veteran sought 
medical treatment for longstanding cold feet and occasional 
burning sensation across the metatarsal area bilaterally.  He 
was diagnosed with mild lower extremity paresthesias.  The 
veteran again complained of foot pain at a February 2005 VA 
nursing appointment.  A March 2006 psychiatry note shows that 
the veteran complained of aching and burning in his legs and 
feet that had existed for over 20 years.  A March 2006 
primary care note shows that the veteran's foot problems 
progressed and that the veteran had lost much of his 
function.

On the question of a nexus between the veteran's current 
disability of the feet and service, the veteran underwent a 
VA examination in March 2007.  The physician reviewed the 
medical history, and elicited a history of symptoms from the 
veteran.  The examiner noted that the temperature in the 
distal part of the feet was cold and that sensation to 10 
gram monofilament testing was markedly diminished in both 
feet on the plantar aspect.  Sensation to vibration was 
present in the right ankle but absent in the left ankle.  The 
examiner provided a diagnosis of moderate peripheral 
neuropathy in both feet, confirmed by EMG, and opined that 
this disability was more likely than not due to the cold 
injury the veteran suffered in service.  The weight of the 
evidence relates the veteran's current peripheral neuropathy 
to a cold injury sustained in service.

After considering all of the evidence of record, including 
the testimony, the Board finds that the veteran's currently 
diagnosed residuals of cold injury of the feet, to include 
peripheral neuropathy, were incurred in service.  As such, 
service connection is established for the residuals of cold 
injury of the feet, and this claim is granted.


ORDER

Service connection for cold injury residuals of the feet that 
include peripheral neuropathy is granted.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service in 
Korea from May 1953 to September 1954 as a member of E 
Company of the 15th Infantry Regiment.  The veteran has 
submitted material detailing the history of the 15th 
Infantry.  According to this material, the 15th Infantry 
deployed to Korea in 1950 and remained on duty in Korea until 
1954.   In June 1953, E Company was sent to Outpost Harry, 
which was under attack by the Chinese Communist Forces (CCF).  
During the night of June 14 and early morning of June 15, E 
Company defended Outpost Harry during CCF attacks.

In statements, in history given at a November 2006 VA PTSD 
examination, and in personal hearing testimony in April 2006, 
the veteran gave a history of in-service stressful events 
that during his service in Korea from 1953 to 1954, he was a 
machine gunner at Outpost Harry, his unit was repeatedly hit 
by artillery, he witnessed the deaths of seven to eight men 
while on patrol, and a sniper killed a young soldier next to 
him in a trench.  The veteran states that his unit was moved 
on and off the front lines during his service.  The veteran 
also states that he witnessed a lieutenant hit by a mortar 
shell, leaving little more than the lieutenant's finger and 
wedding band. 

It appears that the RO's attempt to locate the veteran's 
service medical records resulted in only the veteran's 
service separation examination being associated with the 
claims folder.  It does not appear that further explanation 
was provided.  The Board also notes that the veteran's 
service personnel records are not contained in the file and 
there is no indication in the file that the veteran's 
personnel records are not available.  The veteran's personnel 
records will confirm the dates of the veteran's service in 
Korea, including whether the veteran was at Outpost Harry 
during CCF attacks on June 14, 1953, as he contends, and 
should be obtained.  

The veteran has provided information regarding the location 
and approximate dates of the alleged stressors, as well as 
his unit assignment at the time of the stressful events.  
However, review of the record shows there has been no attempt 
to verify any of the veteran's claimed stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The unit records of E Company of the 15th 
Infantry Regiment for the period of time the veteran was in 
Korea, from May 1953 to September 1954, should also be 
obtained.

The veteran underwent a VA PTSD examination in November 2006.  
The VA examiner diagnosed the veteran with chronic PTSD, but 
did not clearly state an opinion as to whether the veteran's 
PTSD was linked to an in-service stressor.  Therefore, a VA 
PTSD examination is necessary to obtain a medical opinion as 
to whether the veteran's PTSD is linked to an in-service 
stressor, or whether any other psychiatric disorder that may 
be present is related to the veteran's military service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to obtain the 
veteran's service personnel records from 
November 1952 to September 1954.  All 
attempts to secure these records must be 
documented in the claims folder.  The AMC 
should also attempt to collect the 
veteran's other service medical records, 
if in existence, and document whether they 
are available or not.

2.  Request that JSRRC obtain appropriate 
unit histories, including the number of 
men killed or wounded in E company of the 
15th Infantry Regiment.  Also request that 
JSRRC obtain any available records 
pertaining to enemy attacks at Outpost 
Harry from May 1953 to September 1954.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any mental disorder 
which may currently be present.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not due to a stressor which has been 
verified.  If PTSD due to a verified in-
service stressor is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If the examiner 
does not diagnose PTSD due to an in-
service stressor, the examiner should 
explain why the veteran does not meet the 
criteria for a diagnosis of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

4.  Then, readjudicate the claim of 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


